25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael Curtis MILLER, Plaintiff Appellant,v.Reggie WEISNER, Captain;  Boyd Bennett;  Joseph Hamilton,Defendants Appellees.
No. 93-6965.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 10, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., Chief District Judge.  (CA-92-531-6)
Michael Curtis Miller, appellant pro se.
William McBlief, North Carolina Dept. of Justice, Raleigh, NC, for appellees.
M.D.N.C.
DISMISSED IN PART AND AFFIRMED IN PART.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals the entry of summary judgment against him in his 42 U.S.C. Sec. 1983 (1988) claim and the denial of his two motions for extension of time to file a Fed.R.Civ.P. 59 motion.  Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1) as to the order of summary judgment, failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 3651 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider the entry of the order of summary judgment.  We therefore dismiss this portion of the appeal.


2
We note, however, that Appellant's notice of appeal specifies the district court's denial of his motions for extension of time to file a Fed.R.Civ.P. 59 motion and is timely as to those two orders.*  The denial of these motions was not erroneous.  Accordingly, the district court's orders denying Appellant an extension of time to file a Rule 59 motion are affirmed.  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED IN PART, AFFIRMED IN PART


*
 Accordingly, we deny Appellee's motion to dismiss